DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

Upon the final office action and then the interview, applicant filed an RCE with amended independent claims, as advised during the interview, as shown on the subject claims reproduced below;
Claim 1 (amended): A computing system that controls an autonomous vehicle, ... comprising: determining one or more objects of interest having a predetermined manner of interaction with a lane sequence associated with a nominal path for the autonomous vehicle; generating at least one constraint for at least one of the one or more objects of interest, the at least one constraint identifying places along the nominal path that the autonomous vehicle cannot be at certain times, wherein the at least one constraint is defined as a constraint area in a multi-dimensional space; determining a path through a portion of the multi-dimensional space that does not include the constraint area, wherein determining thedetermining a set of navigation decisions based at least in part on the path; searching a focused motion planning space defined at least in part by the set of navigation decisions; determining a motion plan based at least in part on searching the focused motion planning space, the motion plan comprising a planned trajectory for the Page 2 of 12autonomous vehicle, the planned trajectory comprising vehicle states and controls to achieve the vehicle states; executing the planned trajectory of the motion plan.
Claims 15 & 20 : Same as the “vehicle” and “method” version of the claim 1

Prosecution of the claims, search results (PE2E, IP.com, Google Patent) revealed that the subject claim elements may not have been disclosed by any prior art as a whole. Although some of the prior art addressing some of these limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1, 15 & 20 limitations.

Some of the closest prior art found on search;

NILSSON et al., US 20150073663 A1, 	MANOEUVER GENERATION FOR AUTOMATED DRIVING
Remarks: Discloses an improved arrangement for manoeuvre generation for automated driving on a one-way road of a vehicle hosting the arrangement, the host vehicle further comprising one or more advanced driver assistance systems.
However, fails to disclose the claim elements stated at step 1 above.

Valois et al., US 20170343654 A1, VEHICLE SENSOR CALIBRATION SYSTEM
Remarks: Discloses a vehicle sensor calibration system that can optimize certain sensor systems for self-driving vehicles (SDVs). The vehicle sensor calibration system can include a repeatable and mechanized sequence of pre-planned actions providing the sensor system of the SDV with a complete sensor view of a standardized environment. However, fails to disclose claim elements stated at step 1 above.

Blayvas et al., US 20170090478 A1, Systems and Methods for Autonomous Vehicle Navigation
Remarks: Discloses a system for automatically navigating vehicles to determine an initial optimal route for traversing the vehicle from a given point to another point by computationally resolving a constrained minimization problem. 
 However, fails to disclose claim elements stated at step 1 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-3 & 5-21 are allowed.
a. Claims 1, 15 & 20 are allowed independent claims.
b. Claims 1-3 & 5-14 are allowed due to dependencies to the allowed claim 1.
c. Claims 16-19 are allowed due to dependencies to the allowed claim 15.
d. Claim 21 is allowed due to dependencies to the allowed claim 20.

Invention Drawings:
  
    PNG
    media_image1.png
    398
    858
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    779
    593
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    489
    991
    media_image3.png
    Greyscale

            
       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665


/BEHRANG BADII/Primary Examiner, Art Unit 3665